DETAILED ACTION

1.	Claims 1-27 are pending in the application.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (hereafter Brooks)(US Pat. 7,774,393) in view of Engh-Halstvedt et al (hereafter Engh-Halstvedt)(US Pub. 2016/0124708) and Old (US Pat. 10,713,013).
	Brooks and Engh-Halstvedt were cited in the previous office action dated 02/05/2021.

6.        As to claim 1, Brooks discloses an apparatus (abstract) comprising:
     Conversion logic to convert an unsigned normalized (unorm) integer value to a floating-point value wherein the unorm integer value comprises n bits (column 1, line 55-column 2, line 21, floating-point conversion from integer);


7.     Brooks does not explicitly disclose the conversion is based on whether the unorm integers matches one of three cases, wherein the two cases comprise: a first case with all zeros, a second case with all ones, and a third case with a combination of one or more zeros and one or more ones. However, Brooks discloses (column 14, lines 29-61), rounding with a constant inserted, based on the bit values. Thus would cover all types of integer cases including all zeros, all ones, or even a combination of both; as these types of representations are well-known knowledge to one of ordinary skill in the art. The cases specified are simply the different types of representations but the instant claim language is further silent as to how conversion is specifically done with respect to each one of the different cases. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize provide the conversion rounding techniques as taught in Brooks, in view of the different well-known integer cases, for the benefit of maintaining efficient conversion as reduced latency would be maintained. 

8.     Brooks does not disclose wherein the first case or the second case are to cause the conversion circuitry is to generate the floating-point value based on a constant exponent and a mantissa of the unorm integer value. 


9.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Brooks by generating the floating-point value, as taught by Engh-Halstvedt, for the benefit of reducing calculation complexity (Engh-Halstvedt [0001]-[0004]).

10.	The combination of Brooks and Engh-Halstvedt does not disclose wherein the third case is to cause the conversion circuitry to generate the floating-point value based on an offset-count and a concatenated mantissa.
	However, Old discloses wherein the third case is to cause the conversion circuitry to generate the floating-point value based on an offset-count and a concatenated mantissa (Column 9, line 60-column 10, line 8 offset representation; and column 15, lines 212-62, concatenated output, mantissa portion concatenated.).

11.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Brooks and Engh-Halstvedt, by incorporating the floating-point value based on an offset –count and a concatenated mantissa, as taught by Old, for the benefit of providing precision that 
	*Examiner note - the claimed language of “matches one of three cases…” is interpreted in the alternative form when given the broadest reasonable interpretation. That is only 1 of the cases is needed to satisfy the claimed limitation. If the intent of the claimed subject matter is to have all 3 cases, examiner suggests the claim should include something like "detecting an all zero case, an all one case, and a combination case...based on detecting all zeros or all ones, causing conversion circuitry...and based on detecting combination case, causing the conversion circuitry to..."


12.       As to claims 2, 14, and 22, the combination of Brooks, Engh-Halstvedt, and Old discloses wherein for the first case and the second case, an output of the conversion logic is a constant (Brooks column 14, lines 29-61 constant).

13.     As to claims 3, 15, and 23, the combination of Brooks, Engh-Halstvedt, and Old discloses wherein for the third case, leading one detection, shift, and rounding operations on the unorm integer value are limited to n bits (Brooks fig. 4, rounding, shifting).

14.     As to claims 4, 16, and 24, the combination of Brooks, Engh-Halstvedt, and Old discloses wherein the shift operation is a left shift operation by up to n bits (Brooks fig. 4 and 5).

15.     As to claims 5, 17, and 25, the combination of Brooks, Engh-Halstvedt, and Old discloses logic to replicate data shifted by the shift operation (Brooks fig. 4 and 5).

16.     As to claims 6 and 18, the combination of Brooks, Engh-Halstvedt, and Old discloses the conversion logic is to extract a least significant bit from the mantissa of the unorm integer value (Brooks column 12, lines 16-35 shifting mantissa towards LSB).

17.     As to claims 7 and 19, the combination of Brooks, Engh-Halstvedt, and Old discloses the conversion logic is to add a one to the extracted least significant bit to round the mantissa (Brooks column 12, lines 16-35).

18.      As to claims 8 and 20, the combination of Brooks, Engh-Halstvedt, and Old discloses the memory comprises volatile or non-volatile memory (Brooks column 4, lines 7-20 memory).

19.    As to claim 9, the combination of Brooks, Engh-Halstvedt, and Old discloses the conversion logic is coupled to or included in a processor (abstract, processor).

20.     As to claim 10, the combination of Brooks, Engh-Halstvedt, and Old discloses the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores (Brooks column 4, lines 44-60).

As to claim 11, the combination of Brooks, Engh-Halstvedt, and Old discloses the processor comprises one or more processor cores (Brooks column 4, lines 44-60). 

22.     As to claim 12, the combination of Brooks, Engh-Halstvedt, and Old discloses wherein one or more of: a processor, the conversion logic, and the memory are on a single integrated circuit die (Brooks fig. 1 and 2). 

23.     As to claims 13 and 21, the claims are rejected for similar reasons as claim 1 above.   

 24.       Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks, Engh-Halstvedt, and OId, in view of Oberman et al (hereafter Oberman)(US Pat. 8,190,669).
     Brooks, Engh-Halstvedt, and Oberman were cited in the previous office action dated 02/05/2021.

25.     As to claim 26, the combination of Brooks, Engh-Halstvedt, and OId, does not disclose wherein a bypass path of a floating point unit comprises the conversion logic circuitry to transmit the floating-point value to a point sampler output unit. 
     However, Oberman discloses a bypass path of a floating point unit comprises the conversion logic circuitry to transmit the floating-point value to a point sampler output unit (column 17, lines 16-27, and fig. 5A bypassing in stages 11-14 in 528 which feeds to output control 506).

26.     Therefore, it would have been obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to modify the teachings of Brooks, Engh-Halstvedt, and OId by applying bypassing, as in Oberman, for the benefit of reducing power consumption of certain blocks as all components may not be necessary for every operation (Oberman, column 17, lines 16-27).


Allowable Subject Matter
27.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182